Order issued Februaryo~, 2013




                                            In The




                                    No. 05-12-00340-CR


                        BRANDON JEROME MILLER, Appellant

                                                V.

                          THE STATE .OF TEXAS, Appellee


                                        ORDER

                        Before Justices Bridges, FitzGerald, and Myers

       Based on the Court’s opinion of this date, we GRANT the September 18, 2012 motion of

Adrienne A. Dunn for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Adrienne A. Dunn and Nanette Hendrickson as counsel of record

for appellant. We DIRECT the Clerk of the Court to send a copy of this order and all future

correspondence to Brandon Jerome Miller, TDCJ No. 1773237, Fort Stockton Transfer Facility,

1536 IH-10 East, Fort Stockton, Texas, 79735.




                                                     LANA
                                                     JUSTICE